Citation Nr: 1114234	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-18 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for prostate cancer, to include as due to radiation exposure.

2.  Entitlement to service connection for prostate cancer, to include as due to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1943 until April 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

On his June 2009 VA Form 9, the Veteran requested that he be scheduled for a hearing before a Veterans Law Judge with respect to his claim.  The claims file reflects that the Veteran was scheduled for a travel board hearing before a Veterans Law Judge, to be held at the RO in December 2010.  However, the Veteran failed to appear for the scheduled hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO denied the application to reopen the claim for service connection for prostate cancer, as new and material evidence had not been received.  The Veteran did not perfect an appeal of that decision.

2.  Evidence received since the August 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for prostate cancer, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran served on the U.S.S. Aquarius in 1945, which was located in Nagasaki, Japan from September 23, 1945 to September 26, 1945.  

4.  The Veteran is considered a radiation-exposed Veteran, as he participated in a radiation-risk activity.

5.  Prostate cancer is not recognized by VA as being a disease specific to radiation-exposed Veterans, but is recognized as a radiogenic disease.

6.  The dose estimate indicated the Veteran's service in Nagasaki, Japan resulted in a total external gamma dose of 0.02 rem; an upper bound total external gamma dose of 0.06 rem; an internal committed alpha dose to the prostate of 0.001 rem; an upper bound committed alpha dose to the prostate of 0.008 rem; an internal committed beta plus gamma dose to the prostate of 0.001 rem; and an upper bound committed beta plus gamma dose to the prostate of 0.007 rem.   

7.  The preponderance of the evidence does not demonstrate that the Veteran's prostate cancer is related to his military service, to include exposure to radiation.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision which denied the Veteran's application to reopen the claim for service connection for prostate cancer is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a); 20.1103 (2010).

2.  Subsequent to the August 2005 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for prostate cancer, to include as due to radiation exposure.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for prostate cancer, to include as due to radiation exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1133, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or he files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in May 2007, the Veteran was notified of the information and evidence necessary to substantiate his claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

With respect to the Dingess notice requirements, in light of the Board's denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the Court's holding.  Nevertheless, the Veteran was provided adequate notice in the aforementioned May 2007 letter.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and VA medical treatment records have been obtained.  In connection with the ionizing radiation claim, the VA obtained information regarding the Veteran's possible exposure from the Defense Threat Reduction Agency (DTRA).  38 C.F.R. § 3.311(a)(2).  There is no indication of any additional, relevant records that the RO failed to obtain.  

In addition, the Veteran's representative requested that an independent medical opinion be obtained in this case.  When, in the judgment of the Board, expert medical opinion, in addition to that available within the VA, is warranted by the medical complexity or controversy involved in an appealed case, the Board may secure an advisory medical opinion from one or more independent medical experts (IME) who are not VA employees.  38 U.S.C.A. § 7109(a); 38 C.F.R. §§ 3.328(a), 20.901(d).  However, the Board finds that an IME opinion is not necessary in this case, inasmuch as the current medical evidence, as reflected in the April 1999 and October 2007 DTRA reports, the December 1999 and December 2007 opinions from the VA Chief Public Health and Environmental Hazards Officer, and the other VA opinions of record, contain sufficient clinical findings and medical opinions to permit the Board to adequately adjudicate this claim.  As there is no medical complexity or controversy in this case requiring an opinion from an IME for resolution of the matter on appeal, the Board finds that such opinion is not warranted.  Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

The Board finds that as to the claim being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claim of entitlement to service connection for prostate cancer, to include as due to radiation exposure, and that the evidence is otherwise sufficient to award service connection for this disability.

The RO does appear to have reopened the Veteran's claim for service connection, as reflected in the December 2007 rating decision.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless of any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

The claims file reflects that the Veteran's application to reopen the previously denied claim for service connection for prostate cancer was denied by way of an August 2005 rating decision.  In the decision, the RO noted that the Veteran's claim for service connection had been previously denied in prior decisions, as the evidence of record did not show that his prostate cancer was related to his exposure to radiation during his military service.  The RO also highlighted that the evidence did not show that the prostate cancer began in or was caused by the Veteran's military service, nor was it diagnosed within any presumptive period following his separation.  At the time of the August 2005 rating decision, the evidence of record included the following:  the Veteran's available service treatment records, which were negative for evidence of prostate cancer; the Veteran's service personnel records, showing that he served aboard the U.S.S. Aquarius in September 1945 and that the ship was located in Nagasaki Japan during that time; a September 1989 formal hearing transcript of the Veteran's testimony before a Decision Review Officer; private medical records, showing that the Veteran was diagnosed with prostate cancer in May 1991; an April 1999 letter from DTRA discussing the Veteran's possible maximum radiation dose estimate from his service in Nagasaki, Japan; a December 1999 memorandum from the VA Chief Public Health and Environmental Hazards Officer, in which a negative opinion was provided as to whether the Veteran's prostate cancer was attributable to exposure to ionizing radiation in service; the Veteran's VA medical treatment records, to include a September 2000 opinion from the Veteran's treating physician attributing his prostate cancer to in-service radiation exposure and an April 2005 opinion from the Veteran's treating physician that any exposure to radiation could have affected the Veteran's health; a February 2001 genitourinary examination report, showing a negative nexus opinion; and numerous statements, articles, letters, pamphlets, and book excerpt submitted by the Veteran, which he generally purported showed a connection between prostate cancer and radiation exposure.  

In March 2007, the Veteran filed an application to reopen his claim for service connection for prostate cancer, to include as due to exposure to ionizing radiation.  

Subsequently, the RO contacted DTRA to obtain information regarding the Veteran's estimated radiation dose exposure during his service in Nagasaki with respect to his prostate cancer claim.  DTRA provided dose estimates with respect to the prostate cancer claim in an October 2007 report.  Thereafter, a medical opinion was obtained in December 2007 from the VA Chief Public Health and Environmental Hazards Officer, on behalf of the Under Secretary, who reviewed the dose estimates provided by DTRA.  Specifically, the Chief Public Health and Environmental Hazards Officer opined that it is unlikely that the Veteran's prostate cancer can be attributed to his in-service exposure to ionizing radiation.  

In support of his application, the Veteran submitted additional statements reiterating his belief that his prostate cancer is due to his in-service exposure to radiation.  He also submitted a Radiation Risk Activity Information Sheet in April 2010, wherein he essentially detailed that he was in a radiation exposed area for three days and that he previously smoked cigarettes.  The Veteran also submitted a newsletter in May 2009, wherein his military history and current community involvement was discussed.  

In light of the foregoing, new and material evidence has been received to reopen the claim for service connection for prostate cancer, to include as due to exposure to ionizing radiation.  The new evidence, in part, consists of the October 2007 DTRA report providing radiation dose estimates for the claimed disorder and the December 2007 opinion from the VA Chief Public Health and Environmental Hazards Officer with respect to whether the Veteran's prostate cancer is attributable to his in-service exposure to ionizing radiation.  This evidence is clearly new it was not previously of record and not previously considered.  It is also material, in that it constitutes medical evidence as to the Veteran's estimated in-service radiation dose and an opinion as to whether the Veteran's prostate cancer is attributable to his in-service exposure to ionizing radiation based on his estimated in-service radiation dose.  Clearly, this evidence was not of record at the time of the August 2005 rating decision.  This evidence is neither cumulative nor redundant of other evidence and raises a reasonable possibility of substantiating the Veteran's claim.  Therefore, reopening the Veteran's claim of service connection for prostate cancer, to include as due to exposure to radiation, is in order.

Service Connection for Prostate Cancer

Turning to the merits of the claim, the Veteran seeks service connection for prostate cancer.  Specifically, the Veteran contends his prostate cancer is related to his exposure to radiation from serving on the U.S.S. Aquarius  in Nagasaki, Japan.  He claims that he began to experience genitourinary symptoms in his early 20's and that he later was diagnosed with prostate cancer.  The Veteran believes that his prostate cancer is attributable to radiation exposure during his service in Nagasaki.

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain:  (1) evidence of a current disability, (2) evidence of an in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  In certain cases, the elements may be proven by competent lay testimony.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for certain chronic diseases, such as malignant tumors, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997); See Hilkert v. West, 11 Vet. App. 284, 289 (1998).

First, if a Veteran exposed to radiation during active duty later develops one of the diseases listed in 38 C.F.R. § 3.309(d)(2), a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  These diseases are ones in which the VA Secretary has determined that a positive association with radiation exposure exists.

Second, service connection may be established if a radiation-exposed Veteran develops a "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b)(2) or established by competent scientific or medical evidence to be radiogenic disease), if the VA Under Secretary for Benefits determines that a relationship in fact exists between the disease and the Veteran's exposure in service.

Third, service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81.  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claim.

Entitlement under 38 C.F.R. § 3.309

As noted above, the Veteran contends he has prostate cancer as a result from his service aboard the U.S.S. Aquarius during which he participated in the American occupation forces in Nagasaki, Japan during World War II.  According to the Veteran, he served in Nagasaki soon after the use of atomic weapons in that area.  It is his contention that his prostate cancer diagnosis is related to the radiation exposure he experienced while serving in Nagasaki.     

Under 38 C.F.R. § 3.309, if a Veteran exposed to radiation during active duty later develops one of the diseases listed in 38 C.F.R. § 3.309(d)(2), service connection will be warranted.

For radiation presumptive service connection purposes pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), a "radiation-exposed Veteran" is defined as a Veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a "radiation-risk activity."  "Radiation-risk activity" means (A) onsite participation in a test involving the atmospheric detonation of a nuclear device, (B) the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, (C) internment as a prisoner of war in Japan during World War II, (D) service in which the service member was, as part of his or her official military duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, and (E) service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  38 C.F.R. § 3.309(d)(3)(ii).

As defined in 38 C.F.R. § 3.309(d)(3)(i), the term "onsite participation" means includes presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test during the official operational period of an atmospheric nuclear test. 

Diseases presumptively service connected for radiation-exposed Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) are leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiole-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 112(c)(2); 38 C.F.R. § 3.309(d)(2).

The Veteran's personnel records confirm he served aboard U.S.S. Aquarius in 1945.  A history of the ship submitted by the Veteran, his service personnel records, and the dose estimate provided by the DTRA confirm that the crew of the U.S.S. Aquarius disembarked at Nagasaki, Japan as a part of the American occupation on September 23, 1945.  The ship and its crew departed the area on September 26, 1945.  

In light of his presence in Nagasaki in September 1945, the Veteran has met the criteria for a "radiation-exposed Veteran" under 38 U.S.C.A. § 1112(c)(3) and 38 C.F.R. § 3.309(d)(3).  However, prostate cancer is not among the diseases listed in 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309.  Accordingly, service connection under the presumptive provision of section 3.309 is not warranted.  See 38 C.F.R. § 3.309(d)(2)(i- xxi).

Entitlement under 38 C.F.R. § 3.311

Pursuant to 38 C.F.R. § 3.311(b), when a Veteran exposed to ionizing radiation subsequently develops a radiogenic disease that manifests within a specified time period, service connection may be warranted if the Under Secretary for Benefits determines that a relationship in fact exists between the disability and the Veteran's exposure to radiation during service.

Unlike the provisions of 38 C.F.R. § 3.309, 38 C.F.R. § 3.311 does not automatically grant service connection upon a finding that the Veteran participated in a radiation risk activity and developed a disease listed in 38 C.F.R. § 3.311(d) within the specified time period.  Rather, this provision concedes the possibility that exposure to ionizing radiation may be an etiological factor for the development of the disease.  The regulation mandates specific development be undertaken to determine whether or not there is a connection between the exposure in service and the disability.

First, when the Veteran contends the disease is a result of exposure to ionizing radiation in service, 38 C.F.R. § 3.311 mandates that a dose assessment be obtained to estimate the size and nature of the radiation dose.  When dose estimates provided are reported as a range of doses to which a Veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2).  In obtaining this estimate, the VA may refer the claim to an independent expert.  38 C.F.R. § 3.311(a)(3).

In determining this dose assessment, if military records do not establish presence at or absence from a site at which exposure to radiation is claimed to have occurred, the Veteran's presence at the site will be conceded.  38 C.F.R. § 3.311(a)(4)(i).  Neither the Veteran nor the Veteran's survivors may be required to produce evidence substantiating exposure if the information in the Veteran's service records or other records maintained by the Department of Defense is consistent with the claim that the Veteran was present where and when the claimed exposure occurred.  38 C.F.R. § 3.311(a)(4)(ii).

Further development includes submitting the claim for an opinion by the Under Secretary for Benefits provided that it is determined that (1) the Veteran was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, or other activities; (2) the Veteran subsequently developed a radiogenic disease; and (3) such disease first became manifest within the period specified in paragraph (b)(5).  If any of the prior three requirements were not met, it shall not be determined that the disease has resulted from exposure to ionizing radiation under such circumstances.  38 C.F.R. § 3.311(b)(1).

In an April 1999 letter, DTRA stated that Naval records confirmed that the Veteran was a member of the American occupation forces in Japan following World II.  He was noted to have served aboard the U.S.S. Aquarius, which was present in a defined Nagasaki area from September 23 to 26 of 1945.  DTRA stated that a scientific dose reconstruction titled Radiation Dose Reconstruction U.S. Operation Forces in Hiroshima and Nagasaki, Japan, 1945-1946 (DNA 5512F), available at its facility, determined that the maximum possible radiation dose that might have been received by an individual who was at either Hiroshima or Nagasaki for the full duration of the American occupation (September 1945 to June 1946 for Nagasaki).  Using all possible "worst case" assumptions, it was concluded that the maximum possible dose of any individual serviceman might have received from external radiation, inhalation, and ingestion is less than one rem.  DTRA stated that this does not mean that any individual approached this level of exposure.  Instead, it was probable that the great majority of servicemen assigned to the Hiroshima and Nagasaki occupation forces received no radiation exposure whatsoever and that the highest dose received by anyone was a few tens of millirem.

In a December 1999 memorandum, the VA Chief Public Health and Environmental Hazards Officer provided a medical opinion with respect to the Veteran's claim, on behalf of the Under Secretary and pursuant to 38 C.F.R. § 3.311(c).  In so doing, she noted that DTRA estimated that the Veteran was exposed to a dose of ionizing radiation of less than 1 rem during his military service.  Additionally, she stated that the Committee on Interagency Radiation Research and Policy Coordination (CIRRPC) Science Panel Report Number 6, 1988, does not provide screening doses for prostate cancer.  She stated that the sensitivity of the prostate to radiation carcinogenesis appears to be relatively low and not clearly established; she cited the Health Effects of Exposure to Low Levels of Ionizing Radiation (BEIR V), 316-318 and Upton, Medical Effects of Ionizing Radiation, 2nd edition, 168 (1995) in support of this conclusion.  In light of this, the Chief Public Health and Environmental Hazards Officer opined that it is unlikely that the Veteran's prostate cancer can be attributed to exposure to ionizing radiation in service.

The VA Director of Compensation and Pension Service summarized DTRA's dose estimate and the Under Secretary's opinion in a January 2000 letter.

Subsequently, dose estimates based on a detailed review of facts and circumstances specific to the Veteran's service, including the Veteran's own description of his service was provided again by DTRA in October 2007.  In providing the dose estimates, DTRA presumed that the Veteran was assigned daily duties from the date of his arrival in Nagasaki until the day of his departure at the "hottest" spot in the hypocenter or in the downwind fallout area in the vicinity of the Nishiyama Reservoir.  The doses which the Veteran could have received from his service in Nagasaki were reported as follows:

- Total external gamma dose:  0.02 rem
- Upper bound total external gamma dose:  0.06 rem
- Internal committed alpha dose to the prostate:  0.001 rem
- Upper bound committed alpha dose to the prostate:  0.008 rem
- Internal committed beta plus gamma dose to the prostate:  0.001 rem
- Upper bound committed beta plus gamma dose to the prostate:  0.007 rem

DTRA further reported that none of the troops participating in the occupation of Japan received a dose from neutron radiation.  

In conjunction with the Veteran's claim, the VA Chief Public Health and Environmental Hazards Officer, provided an advisory medical opinion regarding whether the Veteran's ionizing radiation exposure is related to his prostate cancer in a December 2007 memorandum.  This opinion was provided pursuant to the provisions of 38 C.F.R. § 3.311(c).  The Chief Public Health and Environmental Hazards Officer noted the ionizing radiation dose estimates provided by DTRA in October 2007.  Citing the Health Effects of Exposure to Low Levels of Ionizing Radiation (BEIR V), 316-318 (1990) and Mettler and Upton, Medical Effects on Ionizing Radiation, 2nd edition, 168 (1995), he stated that the sensitivity of the prostate to radiation carcinogenesis appears to be relatively low and not clearly established.  Additionally, he stated that the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was utilized to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's prostate cancer.  The cancer model for all male gentialia was utilized in accordance with guidance provided on using the NIOSH IREP.  He stated that the computer software calculated a 99th percentile value for the probability of causation of 0.09 percent.  In light of this, the VA Chief Public Health and Environmental Hazards Officer opined that it is unlikely that the Veteran's prostate cancer can be attributed to exposure to ionizing radiation in service.

In a December 2007 advisory opinion, as a result of the above opinion and following a review of the evidence in its entirety, the VA Director of Compensation and Pension agreed with the medical opinion from the VA Chief Public Health and Environmental Hazards Officer.  In so doing, the Director of Compensation and Pension noted that the Veteran was exposed to ionizing radiation at the age of 19 and was diagnosed with prostate cancer 45 years after this exposure.  He also noted that the Veteran had a history of smoking for 45 years.  The Compensation and Pension Service Director, therefore, concluded that there is no reasonable possibility that the Veteran's prostate cancer can be attributed to exposure to ionizing radiation in service.

Associated with the claims file are the Veteran's VA medical treatment records.  Of particular note is a September 2000 from his VA treating physician; the physician opined that it is at least as likely as not the that Veteran's prostate cancer is due to the radiation exposure he received in Nagasaki, Japan in 1945.  Also of record is an April 2005 VA treatment record, in which the Veteran's physician essentially stated that if the Veteran was exposed to an atomic bomb, it could affect his health, including his genitourinary system.  No further explanation was provided to support either of these conclusions.

In support of his claim, the Veteran has submitted numerous statements, letters, pamphlets, articles, and book excerpts.  Generally, he purports that the lay evidence suggests a causal relationship between prostate cancer and exposure to radiation.  He essentially asserts that this evidence supports his claim for service connection, as it can be extrapolated from this evidence that his prostate cancer is related to his in-service exposure to radiation.

Following review of the entire evidence of record, it is the Board's judgment that the preponderance of the evidence is against the claim of a causal connection between the Veteran's prostate cancer diagnosis and his radiation exposure in service.  In support of this conclusion, the Board notes that the radiation dose reconstruction, derived from the official military records, shows that the Veteran was exposed to less than 1 rem.  The preponderance of the medical evidence does not suggest a possible link between the Veteran's radiation exposure in service and his development of prostate cancer.  While the claims file includes September 2000 and April 2005 medical conclusions from the Veteran's VA treating physicians, the Board finds these opinions are to be of little probative value, as they are speculative and are not supported by any underlying medical rationale.  See  Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  

In contrast, the numerous opinions of the VA Chief Public Health and Environmental Hazards Officer were based on quantitative analysis, medical literature review, and were clearly against the claim.  These opinions also specifically considered the reconstructed dose estimate, in conjunction with the quantitative analysis in recent scientific studies.  The Board has assigned great weight to these well-reasoned medical opinions, both of which essentially found that current medical evidence shows very little correlation between low doses of radiation exposure, such as the Veteran had in this case, and the development of the claimed prostate cancer disorder.

The United States Court of Appeals for the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[I]t is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases. It is the responsibility of the BVA, . . . to assess the credibility and weight to be given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Accordingly, the Board finds the September 2000 and April 2005 VA physicians' opinions to be of lesser probative value, as compared to the VA Chief Public Health and Environmental Hazards Officer's opinions.

The only other evidence provided as to the Veteran's claim is his belief that his prostate cancer developed due to his in-service radiation exposure.  In this regard, the Board acknowledges the numerous articles, letters, pamphlets, and book excerpts he submitted with respect to his claim, which generally relate to prostate cancer and radiation exposure.  To the extent that he is attempting to extrapolate from these materials that he has prostate cancer as the result of exposure to ionizing radiation during his period of active service, such extrapolation would constitute nothing more than an unsubstantiated medical opinion by a lay person rather than a conclusion based on the medical evidence of record, and, therefore, cannot be deemed material.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Sacks v. West, 11 Vet. App. 314 (1998).  

Although he has had the opportunity to do so, the Veteran has not submitted a higher radiation dose estimate from a credible source, nor has he submitted competent medical evidence supporting his contentions.  Absent such credible evidence, the criteria for service connection are not met.  Therefore, the preponderance of the evidence is against the Veteran's claim for service connection for prostate cancer under 38 C.F.R. § 3.311.  Given the foregoing, service connection is not warranted for prostate cancer under the provisions set forth in 38 C.F.R. § 3.311.

Entitlement to Direct Service Connection

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1362 (Fed. Cir. 2009); Combee v. Brown, 34, F.3d 1039, 1043-44 (Fed. Cir. 1994).  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.

In this regard, as noted above, the Veteran has a current disability of prostate cancer as illustrated by private medical records.  The remaining question, therefore, is whether there is evidence of an in-service occurrence of an injury or disease and medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.

The Veteran's service treatment records have been reviewed and are negative for any complaints, treatment or diagnoses of prostate cancer.  

In February 2001, the Veteran underwent a VA genitourinary examination to assess his claimed prostate cancer disorder.  He reported that since his early 20's he experienced multiple episodes of urinary tract infections and prostatitis, for which he was treated with antibiotics on multiple occasions.  The Veteran stated that he experienced bladder outlet obstruction in his early 50's and that he underwent a Transurethral Resection of the Prostate (TURP) at the age of 54.  It was noted that the Veteran was diagnosed with prostate cancer and that he later underwent a radical prostectomy in April 1992.  Following a clinical examination, the diagnosis was status post radical prostatectomy, with some post-surgical urinary incontinence and possible erectile dysfunction.  

The examiner noted the Veteran's history of service in Nagasaki and radiation exposure.  The Veteran reported that over many years many medical professionals had declined to assert that there was a correlation between his prostate cancer and his service in Nagasaki.  He stated, however, that a recent urology visit seemed to produce a reported medical opinion that there was a possible connection.  The examiner stated that there is no well established connection between previous possible exposure to ionizing radiation and the subsequent development of prostate cancer.  In reaching this opinion, he indicated that he performed a thorough research of the available epidemiologic cancer databases, searching for scientific evidence that a causal link has been developed for the development of prostate cancer following exposure to ionizing radiation.  From this research, he found that there was very little scientific evidence to link these occurrences.  He specifically noted his review of a 1998 journal article entitled Ionizing Radiation & Cancer Risk- Evidence from Epidemiology.  The examiner stated that this medical literature supports a positive relationship between ionizing radiation and cancers of the thyroid, breasts, lungs, and leukemia.  He further stated that the journal article noted that ionizing radiation has rarely been linked to certain cancers, to include cancer of the prostate.  Therefore, the examiner opined that it is impossible to determine a scientific basis for any relationship between the development of prostate cancer and previous exposure to ionizing radiation without resorting to conjecture.

VA and private medical records dated throughout the appeal show treatment for prostate cancer.  As described above, the Veteran's VA treating physicians provided medical opinions with respect to his claim in September 2000 and April 2005.  

The Veteran has submitted numerous statements and lay evidence, along with medical evidence in support of his claim.  In his statements, he reiterates his belief that his prostate cancer is related to his in-service exposure to radiation.  The Veteran has also submitted numerous letters, articles, pamphlets, and book excerpts, which he purported shows a relationship between prostate cancer and radiation exposure.  The Board notes that much of this evidence relates to specific individuals and the facts relevant to those particular cases.  Additionally, he submitted a July 1988 letter from his son's private physician, in which the physician stated that the Veteran's radiation exposure may have resulted in the psychiatric illness that both of the Veteran's offspring have experienced.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for prostate cancer due to ionizing radiation exposure.  Although the Veteran has been diagnosed with prostate cancer and is confirmed exposure to radiation due to his service in Nagasaki, the evidence, as discussed below, does not show a relationship between his military service and any in-service exposure to radiation.  Thus, there is no basis to warrant service connection in this instance.

The Veteran has consistently asserted that it was his presence in Nagasaki which caused his prostate cancer.  The Veteran is competent to testify as to the ship he was stationed on and the general location of the ship.  Furthermore, the evidence confirms the crew of the U.S.S. Aquarius was located in Nagasaki in September 1945.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran, however, is not competent to discuss the degree to the exposure to any radiation he received from his service in Nagasaki.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As discussed above, the DTRA found the Veteran's total dose estimate from exposure to radiation to be 0.0 rem.

In this case, the preponderance of the competent and credible medical evidence does not show a nexus linking the Veteran's prostate cancer to any radiation exposure from his service in Nagasaki.  By "competent medical evidence: is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Here, the Board notes that the September 2000 and April 2005 conclusions from the Veteran's treating VA physicians seem to suggest a possible connection between his exposure to radiation and his genitourinary symptomatology.  As described above, the September 2000 physician opined that it was at least as likely as not that the Veteran's prostate cancer was due to in-service radiation exposure.  Based on the Veteran's reported history, the April 2005 physician essentially stated that the Veteran's exposure to radiation could have affected his health, to include his genitourinary system.  Although these opinions are seemingly favorable to the Veteran, the Board must conclude that they are of limited probative value.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).

In this instance, the Board finds the VA treating physicians' opinion to be of lesser probative value as compared to the other medical evidence of record.  Specifically, the April 2005 VA physician's conclusion that the Veteran's exposure to radiation "could have affected" his health, to include his genitourinary system makes the physician's opinion speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  Moreover, the Board finds that the September 2000 and the April 2005 conclusions are both flawed in that neither physician provided any clinical findings or detailed rationales to support their conclusions in favor of the Veteran's claim.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  

In contrast, the Board finds highly probative the February 2001 VA examiner's opinion, which upon clinical and diagnostic testing of the Veteran, determined that it is impossible to determine a scientific basis for any relationship between the development of prostate cancer and previous exposure to ionizing radiation without resorting to conjecture.  The February 2001 VA opinion is considered highly probative as it is definitive, based upon a complete review of the Veteran's entire claims file, clinical examination, and medical literature review, and is supported by detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Again, the Board highlights its "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[I]t is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases. It is the responsibility of the BVA, . . . to assess the credibility and weight to be given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Accordingly, the Board finds the September 2000 and April 2005 VA physicians' opinions to be of lesser probative value, as compared to the February 2001 VA examiner's opinion.  

The Board has also given consideration to the numerous lay statements, articles, pamphlets, and book excerpt the Veteran submitted in support of his claim.  He essentially asserts that this lay evidence shows a relationship between radiation exposure and his claimed disorder.  The Court has held that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish the nexus element.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  However, medical treatise information may be regarded as competent evidence where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).

The Board finds that none of the material submitted in this case appears to meet the standard set forth in Wallin because it does not delve into an association between the Veteran's service and his currently demonstrated prostate cancer.  Nor did it discuss the relationship with such certainty that there was plausible causality.  Rather, the lay evidence pertains generally to a possible connection between prostate cancer and radiation and/or addresses the specific facts relevant to other individuals.  Therefore, the articles, pamphlets, letters, and book excerpts proffered by the Veteran are not regarded as helpful as not one of them applies the specific facts to this specific case.  Sacks v. West, 11 Vet. App. 314, 317 (1998).

Nor is there any evidence of continuity of symptomatology.  In fact, the first diagnosis of prostate cancer was in May 1991, some 45 years following the Veteran's separation from military service.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This gap in the evidence also indicates that service connection under 38 C.F.R. § 3.307 is not warranted.

The Board has considered the Veteran's own statements that his prostate cancer is related to his in-service exposure to ionizing radiation.  A Veteran's lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, prostate cancer is not a disability subject to lay diagnosis.  While some symptoms of the disorder may be reported by a layperson, the diagnosis requires medical training.  The Veteran does not have the medical expertise to diagnose himself with that disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions are not competent or sufficient in this instance.  Jandreau, 492 F.3d 1372.

Conclusion

After considering all of the evidence of record, the Board finds that the preponderance of the evidence does not support the grant of service connection under any theory of entitlement.  Although the Veteran is confirmed to have been exposed to ionizing radiation, at least in a small degree, during his period of active service, service connection is not warranted under 38 C.F.R. 3.309 or 38 C.F.R. § 3.311.  Additionally, the preponderance of the evidence is against the claim for service connection on a direct basis.  As such, the Veteran's claim is denied.  

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful, and the Veteran is sincere in his belief that his prostate cancer is related to his period of active service.  While the Board is sympathetic to the Veteran's contentions, in the final analysis, the preponderance of the competent medical evidence of record does not establish the necessary nexus to service and does not support his assertions.  The Board has considered the applicability of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and the claim of entitlement to service connection for prostate cancer due to exposure to ionizing radiation exposure in-service must be denied.




ORDER

New and material evidence having been received, the claim for entitlement to service connection for prostate cancer is reopened.  To this extent and this extent only, the claim is granted.

Service connection for prostate cancer, to include as due to radiation exposure, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


